Citation Nr: 0506194	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-33 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to the assignment of an initial (compensable) 
rating for a right foot disability, to include residuals of a 
fracture of the right fifth metatarsal.  

Entitlement to the assignment of an initial rating in excess 
of 10 percent for residuals of a scar on the right foot.   


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
February 1979.
 
This matter is before the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California. 

On November 2003 the veteran filed a substantive appeal and 
elected a Board hearing in Washington, D.C.  Thereafter, the 
veteran withdrew his hearing request, stating he would not be 
able to attend the hearing due to incarceration.  

The veteran's correspondence of August 2003, November 2003, 
December 2003, February 2004, July 2004 and October 2004, 
raised allegations concerning medical malpractice.  As the 
veteran referred to both service and post-service VA 
treatment, it is not clear, but he may be seeking additional 
compensation for disability due to VA treatment under the 
provisions of 38 U.S.C.A. § 1151 (West 2002).  The Board 
refers this matter to the RO for clarification and any 
indicated development.  

If he is claiming entitlement to compensation for in-service 
malpractice or for a lump sum payment due to either in-
service or post-service malpractice, the Board notes that 
claims for compensation for disability incurred in service 
are governed by the law and regulations pertaining to service 
connection.  The only issues currently before the Board are 
claims for the assignment of higher ratings for disability of 
the right foot that is already service-connected.  As to the 
method of payment of VA compensation benefits, such is bound 
by law and regulations outside the Board's purview.  The 
Board has jurisdiction over appeals of questions of law and 
fact that involve entitlement to VA benefits, as well as to 
resolve questions of its own jurisdiction.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2004).  
Moreover, the Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The only issues 
in appellate status are entitlement to the assignment of an 
initial (compensable) rating for a right foot disability 
other than a scar, to include residuals of a fracture of the 
right fifth metatarsal, and entitlement to the assignment of 
an initial rating in excess of 10 percent for residuals of a 
scar on the right foot.   

Because this is an appeal from an initial grant of service 
connection and originally assigned rating, separate ratings 
may be assigned for separate time periods that are under 
evaluation.  That is, appellate review must consider the 
applicability of "staged ratings" based upon the facts found 
during the time period in question. Fenderson v. West, 12 
Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claims 
and obtained all relevant evidence designated by the veteran.

2.  The veteran's service-connected scar on the right foot is 
tender and painful upon palpation; the current 10 percent 
rating is the maximum schedular evaluation allowed for a 
tender superficial scar.

3.  The veteran's right foot disability, to include residuals 
of a fracture of the fifth metatarsal, becomes painful when 
the weather is cold, during prolonged walking and when 
standing for more than five minutes, and dorsiflexion of the 
right foot is reduced by 10 degrees due to pain.  
Additionally, x-rays taken of the right foot show 
degenerative changes in the first metacarpal phalangeal 
joint, status post-surgery with wire sutures in the big toe 
and fifth metatarsal. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for a service-connected right foot scar 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §  
4.118, Diagnostic Codes 7803-7804 (2004).



2.  The schedular criteria for the assignment of an initial 
rating of 10 percent, but not higher, for residuals of a 
fracture of the right fifth metatarsal (other than a scar) 
are met.  38 U.S.C.A. §§ 1155, 5107(b)  (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The Board concludes that the discussions in the May 2003 
rating decision, the July 2004 Statement of the Case, and 
letters sent to the veteran by the RO, adequately informed 
him of the information and evidence needed to reopen his 
claims, and complied with VA's notification requirements and 
set forth the laws and regulations applicable to the 
veteran's claims.  Further, letters from the RO to the 
veteran dated October 2001, August 2003, and the July 2004, 
informed him of the types of evidence that would substantiate 
his claims, that he could obtain and submit private evidence 
in support of his claims, and that he could have the RO 
obtain VA and private evidence if he completed the 
appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claims 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  The 
VCAA notice was provided to the veteran prior to the May 2003 
RO decision that is the subject of this appeal, the veteran 
has been presented subsequent opportunities to present any 
evidence in his possession or that he could obtain that would 
substantiate his claims.  Thus, the Board finds that the 
veteran received VCAA notice at the required time in this 
case.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the letters from the RO provided to 
the appellant do not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In the letters noted 
above, the RO asked the veteran to inform the RO about any 
additional information or evidence that he wanted the RO to 
obtain.  In an October 2004 letter, the RO informed him that 
his appeal had been certified to the Board, the RO also 
informed him that he could submit additional evidence 
concerning his appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a decision in 
his case, whichever came first.    

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  
Second, VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
October 2001, August 2003, and the July 2004 correspondence 
and asked him to identify all medical providers who treated 
him for a right foot disability, to include residuals of a 
fracture of the right fifth metatarsal, and residuals of a 
scar on the right foot.  The RO has obtained all identified 
evidence.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran underwent VA clinical and X-ray examinations in 
October 2002, which included appropriate historical and 
clinical findings and were adequate for rating purposes.  The 
Board finds these examination, along with other evidence of 
record, provides sufficient findings upon which to determine 
the veteran's entitlement to the assignment of an initial 
rating in excess of 10 percent for a right foot disability, 
to include residuals of a fracture of the right fifth 
metatarsal, and residuals of a scar on the right foot.   

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case; there has been no prejudice to the appellant 
that would warrant a remand; and his procedural rights have 
not been abridged.  Bernard, supra.

Factual Background

The veteran filed for VA compensation benefits in July 2001.  
On May 2003 the RO awarded the veteran service connection for 
residuals of a scar on the right foot with an evaluation of 
10 percent.  Service connection with a 0 percent disability 
rating was also awarded for residuals of a fifth metatarsal 
fracture of the right foot (other than a scar, which was 
rated separately).  This fracture occurred during service and 
was not noted at entry into active duty.  Following the May 
2003 rating decision the veteran's file was lost.  The file 
has since been reconstructed to the extent possible, for 
purposes of this appeal. 

The veteran injured his right foot when he sustained a fall 
in 1978.  X-rays of the right foot revealed a fractured fifth 
metatarsal.  His right foot was put in a cast for two months.  
Follow-up x-rays showed a healed fracture with a congenital 
defect.  As a result of this finding the veteran was 
medically boarded.  In January 1979 an  EPTS Medical Board 
proceedings found the veteran medically unfit for service.  
The Medical Board determined that the veteran's talonavicular 
synostosis of the right foot was a congenital defect that was 
not aggravated by service.  

In 1982 the veteran had surgery on the fifth metatarsal.  The 
following year he had a bunnionectomy.  A review of the file 
revealed that attempts to obtain post-service medical records 
were unsuccessful as these have been destroyed due to the 
passage of time, or were otherwise missing from the file.  

The veteran underwent a VA examination in October 2002.  The 
veteran reported feeling pain in the lateral aspect of the 
right foot when the weather was cold, and when he stood for 
more than five minutes.  He treated the pain with 
ibopruferin.   Crepitus on the lateral part of the foot was 
noted in the VA examination report.  

X-rays taken at the time of the VA examination revealed no 
acute abnormalities.  The x-ray report showed that the 
veteran had some degenerative changes in the first metacarpal 
phalangeal joint and surgery with wire sutures in the big toe 
and fifth metatarsal.  Upon physical examination the VA 
examiner observed a 7 centimeter scar on the lateral aspect 
of the veteran's right foot.  The scar was tender to 
palpitation.  The first toe was found to be deformed.  The 
veteran also had two other scars on the dorsum of the foot, a 
7 centimeter scar above the third metatarsal and a 5 
centimeter scar above the fifth metatarsal.  The VA examiner 
found that dorsiflexion of the right foot was reduced by 10 
degrees as due to pain.   

Law and Regulations 

The veteran contends that his service-connected residuals of 
a right foot injury and surgery, to include a fracture of the 
right fifth metatarsal and scar, are more disabling than 
currently evaluated.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1;  Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).   Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, as noted above, a claim 
placed in appellate status by disagreement with the initial 
rating award and not yet ultimately resolved, such as the tow 
claims on appeal, is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999). In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.  In every instance where the 
schedule does not provide a 0 percent evaluation for a 
diagnostic code, a 0 percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49; DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by  analogy to conditions 
of functional origin.  38 C.F.R. § 4.20 (2003).

Entitlement to the assignment of an initial rating in excess 
of 10 percent for residuals of a scar on the right foot.   

As discussed above, the Board has determined that the 
veteran's separately rated right foot scar is most 
appropriately evaluated under 38 C.F.R. § 4.118, Diagnostic 
Code 7804 [scars, superficial, painful on examination]. 

The veteran's claim was received by VA in July 2001.  During 
the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the skin, effective August 30, 
2002.  See 67 Fed. Red. 49590-49599 (July 31, 2002).  

The Court has held in the past that where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The "Karnas" rule has, 
however, since been limited to some degree by a decision of 
the United States Court of Appeals for the Federal Circuit as 
well as legal precedent of VA's General Counsel.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) and VAOPGCPREC 7-
03.  Now, the revised statutory or regulatory provisions may 
not be applied to any time period before the effective date 
of the change.  See also 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2004); VAOPGCPREC. 3-2000.

In any event, with regard to Diagnostic Code 7804 the 
revisions were not substantive.  Prior to August 30, 2002, a 
10 percent rating was awarded for superficial scars that were 
tender and painful on objective demonstration.  As of August 
30, 2002, a 10 percent rating can be awarded for superficial 
scars that were painful on examination, with a superficial 
scar defined as one not associated with underlying soft 
tissue damage.    

The veteran is currently in receipt of a 10 percent 
disability rating for his service-connected right foot scar.  
This is the maximum rating that can be awarded under 
Diagnostic Code 7804, both before and after the change in the 
regulation in 2002.    
As was previously discussed, the RO has assigned a separate 
disability rating for other right foot impairment resulting 
from the same disability.  See 38 C.F.R. § 4.25.  This 
precludes consideration of the scar under Diagnostic Code 
7805 (effective prior to August 30, 2002) or 7801, effective 
since August 30, 2002, since such consideration would involve 
considering limitation of function of the part affected 
(foot) or, in the case of 7801, scars that are deep or that 
cover a large area.  That is, functional limitation of the 
foot will be considered when evaluating the appropriate 
rating for the veteran's residuals of a fracture of the 5th 
metatarsal, other than the scar (see below) and the scar at 
issue is superficial in nature and does not approach an area 
that exceeds 6 square inches.  Accordingly, consideration of 
the additional foot impairment would constitute pyramiding 
under 38 C.F.R. § 4.14 and the remaining criteria relating to 
depth and area of the scarring are not applicable.  Likewise, 
the Board need not consider evaluation of the veteran's scars 
under either Diagnostic Codes 7802 or 7803, inasmuch as 10 
percent is also the maximum disability evaluation that can be 
awarded under those criteria.  Moreover, it is again 
pertinent to note that the size of the scar does not approach 
the areas described in Code 7802 and there is no indication 
that the scar is poorly nourished or with repeated ulceration 
(old version of Code 7803) or unstable (current version of 
7803).   

To reiterate, the maximum rating that can be awarded for the 
veteran's service-connected foot scar under the schedule is 
the 10 percent rating that is currently 
assigned.  The veteran's claim for an increased schedular 
rating, accordingly, is not warranted.

Entitlement to the assignment of an initial (compensable) 
rating for a right foot disability, to include residuals of a 
fracture of the right fifth metatarsal (other than a scar)   

The veteran's right foot disability, to include residuals of 
a fracture of the right fifth metatarsal, is currently 
evaluated as zero percent disabling under 38 C.F.R. § 4.71, 
Diagnostic Code 5284.  DC 5284 assigns a 10 percent rating 
for a moderate foot injury; a 20 percent rating for a 
moderately severe foot injury, and a 30 percent rating for a 
severe foot injury.  With actual loss of use of the foot, a 
40 percent rating will be assigned.  Note to Diagnostic Code 
5284.

The DeLuca factors noted above refer to the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of her pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc.  They are to be considered when 
determining the severity of musculoskeletal disabilities such 
as the one at issue, which is at least partly rated on the 
basis of range of motion, particularly during times when 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board also observes that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. §§ 4.40, 4.45.  See Deluca 
v. Brown, 8 Vet. App. 202 (1995).  

Based on a thorough review of the record, the Board finds 
that the evidence is at least in equipoise in showing that 
the veteran's right foot disability, to include residuals of 
a fracture to the right fifth metatarsal (other than a scar) 
is productive of moderate functional impairment, within the 
meaning of Diagnostic code 5284.  

The findings during the VA examination of October 2002 showed 
that the veteran experienced pain in his right foot when 
ambulating, standing for more than 5 minutes, and in cold 
weather.   X-rays taken at the time of the VA examination 
revealed some degenerative changes in the first metacarpal 
phalangeal joint and status post-surgery with wire sutures in 
the big toe and fifth metatarsal.  The first toe was found to 
be deformed.  The fracture of the right foot fifth metacarpal 
has resulted in decreased dorsiflexion of the right foot, 
pain and moderate disability.   His right foot has been 
affected to the point that it becomes painful, which in turn 
limited his range of motion.  The Board finds that such 
findings, with consideration of painful motion and weakness, 
due to a the veteran's fractured right fifth metacarpal (38 
C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202) places the 
evidence in approximate equipoise on the question of whether 
there is overall moderate versus slight foot disability.  As 
the level of disability is in-between slight and moderate, 
there is obviously no support for a finding of severe foot 
disability, which is required for the next highest evaluation 
(20 percent) under Code 5284.

In view of the foregoing, the criteria for a 10 percent 
scheduler rating, but no more than 10 percent, for residuals 
of a fracture of the right foot fifth metacarpal (other than 
a scar), from July 2001 forward, have been met.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2004).

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  There is no evidence that the 
veteran has been hospitalized in recent years for residuals 
of a right foot injury and fracture, to include a painful 
scar, nor is there any indication that such markedly 
interferes with employment.  

Thus, the Board finds nothing in the record that may be 
termed exceptional or unusual so as to warrant referral of 
the service-connected  to appropriate VA 
officials for consideration of extraschedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1).

Accordingly, an initial or staged rating in excess of 10 
percent for a scar on the right foot is not warranted.  
However, an initial rating of 10 percent for a right foot 
disability (other than a scar), to include residuals of a 
fracture of the right fifth metatarsal, is warranted.  As the 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent for the scar or a higher 
rating for the other residuals of a right foot injury, the 
benefit of the doubt doctrine is not applicable to these 
aspects of the claims.  38 U.S.C.A. § 5107(b); also see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial or staged rating in excess of 10 percent for a 
scar on the right foot is denied.

An initial rating of 10 percent for a right foot disability 
(other than a scar), to include residuals of a fracture of 
the right fifth metatarsal, is granted, subject to the rules 
and regulations governing the payment of VA monetary 
benefits.  



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

 









